internal_revenue_service number release date index numbers ----------------------------- ----------------------------------------- -------------------------------------------- ---------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita plr-133887-09 date jan ---------------------------- -------------------------------------- ------------- ---------------- ---------------------- ---------------------------------------------------------- ------- ------- ----------------------- ------------------------------------ legend taxpayer property state a state b state_agency a state_agency b date date date dollar_figuredollar_figuredollar_figure dear ------------------ in a letter dated date you requested a private_letter_ruling on behalf of taxpayer under revproc_2009_1 you asked that pursuant to sec_1033 of the internal_revenue_code taxpayer not be required to recognize gain on funds it receives as a result of a putative involuntary_conversion from the taking of certain real_estate interests by a public authority facts as set forth in the original ruling_request and other documents and representations submitted the relevant facts may be summarized as follows plr-133887-09 taxpayer has held certain land in state a hereinafter property for investment and development purposes since date since that acquisition state_agency a instituted eminent_domain proceedings and asserted the right to acquire fee title to property in connection with state_agency a’s intent to use part of property for state- interested purposes in litigation of that matter on date state_agency a prevailed over taxpayer nevertheless while state_agency a has established its legal right to condemn property it never actually did so despite the foregoing events taxpayer negotiated and reached an agreement for commercial development of property with another unrelated party in doing so taxpayer determined that it was unlikely that state_agency a would ever exercise its right to condemn the property and even if the agency did the condemnation_award would then be appropriately adjusted subsequently in a separate development state_agency b also determined that it may be necessary to acquire certain rights in property for a different public purpose the eminent_domain claims of state_agency b are by operation of law superior to those of state_agency a in light of the state_agency b determination on or before date taxpayer and state_agency b negotiated an agreement granting state_agency b certain temporary easement rights for a term of years with an option for limited extensions and a permanent easement interest in property hereinafter the agreement taxpayer will receive dollar_figuredollar_figuredollar_figurefrom state_agency b as consideration for the taking of those property rights notwithstanding the agreement state_agency a would continue to have the right to take a fee interest in pursuit of its purposes once the easement term of state_agency b in property lapsed as such the state_agency a condemnation right constitutes an additional threat to taxpayer’s interests in property as a result of these significant encumbrances upon the taxpayer’s interests and rights in property taxpayer maintains that its ability to develop property has been significantly and perhaps permanently proscribed consequently it intends to use the dollar_figuredollar_figuredollar_figurereceived pursuant to the agreement to acquire and develop other real_property taxpayer seeks nonrecognition treatment under sec_1033 for the funds paid in consideration of the taking and threat thereof of its various rights in property law and analysis plr-133887-09 sec_61 indicates that except as otherwise provided in the income_tax provisions of the code gross_income means all income from whatever source derived gains from dealings in property are included among the specifically listed items of gross_income sec_61 sec_1033 provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent provided sec_1033 allows a taxpayer to limit current recognition of gain with respect to property that is compulsorily or involuntarily converted into money the recognized gain is limited to the excess of the amount_realized upon such conversion over the cost of other_property qualified_replacement_property similar_or_related_in_service_or_use to the converted property or the cost of purchasing stock in the acquisition of control of a corporation owning such other_property purchased by the taxpayer within a specified period sec_1033 b generally requires the replacement_property to be purchased during the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized sec_1033 provides in part that the period referred to in subparagraph a shall be the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending generally years after the close of the first taxable_year in which any part of the gain upon the conversion is realized sec_1033 only defers gains resulting from compulsory or involuntary_conversions the conversion into money or other_property must occur from circumstances beyond the taxpayer's control 41_tc_468 aff'd per 342_f2d_996 3d cir thus in an extreme example a taxpayer who in an attempt to obtain insurance proceeds commits arson by voluntarily paying a third party to burn down the taxpayer's building is not entitled to the benefits of sec_1033 revrul_82_74 1982_1_cb_110 in a more routine example in revrul_69_654 1969_2_cb_162 the service concluded that a property owner who voluntarily consented to the subsequent plr-133887-09 conversion of part of his property for the purpose of constructing a school as a condition to receiving approval for the development of his remaining property was not entitled to the tax benefits of sec_1033 with regard to the sale of the land on which the school would be constructed therefore if a taxpayer takes voluntary action to cause the conversion of the taxpayer's property into other_property or money such a conversion does not constitute an involuntary_conversion within the meaning of sec_1033 taxpayer has not intentionally failed to exercise or protect ownership rights with regard to property thus it should not be precluded from the tax benefits of sec_1033 the involuntary element of the statute is met the nature and intent of taxpayer’s intent in holding property is also no bar to sec_1033 treatment in revrul_83_70 1983_1_cb_189 the taxpayer was the lessee under a net_lease with a remaining term of fifteen years neither the lessee nor the lessor had a renewal option under the lease the taxpayer used the leased property in its furniture storage business upon the involuntary_conversion of its fifteen-year leasehold interest the taxpayer acquired a fee simple interest in property that was also suitable for use in taxpayer's furniture storage business the service ruled that the fee interest_in_real_property acquired by the taxpayer constituted property similar_or_related_in_service_or_use to the 15-year leasehold interest that had been involuntarily converted the ruling was based on the fact that both the property subject_to the fee interest and the property subject_to the leasehold interest housed office and warehouse space and would be used by the taxpayer in its furniture storage business under sec_1033 for the purposes of subsection a if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in trade_or_business or for investment is as a result of its seizure requisition or condemnation or threat or imminence thereof compulsorily or involuntarily converted property of a like_kind to be held either for productive use in trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted the service has expressly noted that the like_kind standard of g under which a leasehold interest qualifies as being of like_kind to a fee interest only if the lease will continue at least additional years is separate and distinct from the similar_or_related_in_service_or_use standard under a a therefore the requirement that a lease have a remaining term of at least years is inapplicable to the determination of whether a fee interest is similar_or_related_in_service_or_use to a leasehold interest see 36_bta_437 acq c b revrul_64_237 1964_2_cb_319 discussing several plr-133887-09 factors to consider in determining whether the replacement_property is similar to the converted property of the owner-investor including the nature of the business risks connected with the properties and the extent and type of management activities the property requires of the owner thus when an investor's property is involuntarily converted the investor is entitled to consider the manner in which the converted property was held in determining whether the proposed replacement_property will be similar_or_related_in_service_or_use taxpayer plans to use the fee simple property that it acquires with the proceeds from the takings of the temporary easements for the same purpose that it has used_property ie holding for commercial development accordingly like in revrul_83_70 taxpayer here would be permitted to treat the fee interest s acquired as property similar_or_related_in_service_or_use to property investing in a fee simple interest for purposes of investment or development permits taxpayer to continue to hold property that is similar_or_related_in_service_or_use the right taken from the taxpayer is not-as it was in rev_rul 1953_1_cb_16 nonrecognition held unavailable ---the right to use the property in its current state rather it is the right to develop the property and realize the capital appreciation that may result from such development conclusion under the facts and circumstances presented herein state_agency b’s taking of certain eminent_domain rights in property for a payment of dollar_figuredollar_figuredollar_figureis an involuntary_conversion within the meaning of sec_1033 if during the period specified in sec_1033 the taxpayer purchases with the proceeds realized real_property similar_or_related_in_service_or_use gain if any shall be recognized only to the extent provided in sec_1033 further we conclude that a fee interest_in_real_property constitutes property similar_or_related_in_service_or_use to the easements involuntarily converted purchase of a fee interest with the proceeds therefore will defer recognition of those proceeds under sec_1033 this ruling does not address the treatment of basis in property under sec_1033 b or any required holding_period see sec_1223 this letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it may be relevant including the taxable_year in which the replacement of the converted property is made if taxpayer files its return electronically it may satisfy this plr-133887-09 requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the provisions of a power_of_attorney currently on file the original of this letter is being sent to you as the authorized representative of taxpayer sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
